Citation Nr: 1514517	
Decision Date: 04/03/15    Archive Date: 04/09/15

DOCKET NO.  09-03 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a left calf disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1980 to July 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In an October 2009 rating decision, the RO granted service connection for osteoarthritis of the left hip, and assigned a disability rating of 10 percent.  The Veteran appealed the disability rating, and the RO continued to deny the Veteran's claim in an April 2010 statement of the case (SOC).  There is no indication in the record that, following the April 2010 SOC, the Veteran filed a substantive appeal to the Board.  Accordingly, this issue is not on appeal to the Board.

In October 2012, the Board remanded the Veteran's claim for further evidentiary development.  

In March 2013, the Appeals Management Center issued a rating decision granting service connection and assigned a non-compensable disability rating for degenerative joint disease (DJD) of the left knee, effective December 28, 2006, which had previously been on appeal from the RO's February 2008 rating decision.  As the Veteran has not appealed either the evaluation or effective date assigned to this disability, this matter is not before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  


FINDING OF FACT

The Veteran does not have a current left calf disability.



CONCLUSION OF LAW

The criteria for service connection for a left calf disability are not met.  
38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Further, in Dingess v. Nicholson, 19 Vet. Ap. 473 (2006), the Court held that, upon receipt of an application for a service connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.

A pre-decisional notice letter dated in January 2007 complied with VA's duty to notify.  Specifically, the letter apprised the Veteran of the evidentiary requirements of service connection, the division of responsibility between the Veteran and VA with regard to obtaining evidence, and the process by which disability ratings and effective dates are assigned.   

Regarding VA's duty to assist, the RO obtained the Veteran's service treatment records (STRs), service personnel records, as well as VA and private treatment records in furtherance of his entitlement to service connection claim.  Moreover, Social Security Administration (SSA) records have been associated with the record, in compliance with the Board's 2012 Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Veteran was afforded VA examinations in September 2007 and November 2012.  The examiners reviewed the claims file, considering the Veteran's STRs, post-service medical records and specific findings from the Veteran's physical examination.  Lay statements of the Veteran were noted and considered, and the examiner provided a rationale for all findings made, relying on and citing to the records reviewed.  The examinations are thus adequate, and the duty to assist has also been fulfilled.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007 (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

II.  Analysis 

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110.  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).
Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

Here, the Veteran claims entitlement to service connection for a left calf disability, which he asserts is due to his active military service.  Specifically, he contends during the performance of his military occupation specialty (MOS) as a parachute jumper, he sustained an injury to his left calf.  See e.g., Veteran's statement dated November 2008.  For the reasons set forth below, the Board concludes that service connection is not warranted. 

An October 1994 STR reveals that the Veteran strained his left calf while running.  A November 1994 STR shows complaints of left calf pain.  The physician indicated that the Veteran's left calf injury improved; however, it worsened with weight bearing activities.  A January 1995, December 1995, and May 1996 STRs show complaints of left calf pain and a recurring left calf muscle strain.  A May 1997 STR shows complaints of left calf pain.  Upon examination, the physician indicated that the Veteran was still able to maintain full range of motion.  In a March 1998 separation report of medical history record, the Veteran reported cramps in his left calf.  Further, he stated he strained his left calf muscle and suffers from left calf cramps after playing basketball.  A March 1998 separation report of medical examination record shows no diagnosis of a left calf disability.  

VA treatment records dated August 1998 through July 2001 show no complaints, treatment, or diagnosis of left calf disability.

During a January 2002 private physical examination, no abnormalities of the left calf were noted.  

VA treatment records dated from October 2004 through February 2006 reveal no complaints, treatment, or diagnosis of a left calf disability.

The Veteran was afforded a VA examination in September 2007.  The Veteran reported that his left calf pain began during his military service in 1998, and endorsed cramps in his left calf.  Upon physical examination, the VA examiner stated that there were no appearances of any wounds or scars.  Further, the Veteran's left calf did not exhibit any nerve or bone damage.  The VA examiner found that the left calf was normal upon examination, and that there was no left leg disability other than that of his left knee and hip. 

The Veteran was afforded a second VA examination in November 2012.  During the VA examination, the Veteran denied any complaints of his left calf.  The VA examiner indicated that he reviewed the Veteran's claims file.  Upon physical examination, no left calf disability was identified.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the veteran has the disability for which benefits are being claimed.  See also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the absence of proof of a present disability, there can be no valid claim.  Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  Here, the Board finds it probative that the September 2007 examiner and, more recently, the November 2012 VA examiner did not provide a diagnosis for a left calf disability.  Notably, the September 2007 performed a full left calf evaluation of the Veteran and noted his reported medical history; however, no diagnosis was found.  Symptoms such as pain and cramping alone, without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999). 

The Veteran has not submitted any competent evidence to contradict the findings set forth in the September 2007 and November 2012 VA examination reports.  In this regard, the Board acknowledges the Veteran's assertions that he suffers from left calf pain and recognizes that he is competent to provide evidence about the symptoms he experiences.  The Board further notes that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay witness capable of diagnosing dislocated shoulder).  Here, while the Veteran is competent to report the symptoms he experiences, he is not competent to diagnose a left calf disability, as he has not been shown to have the medical training necessary to do so.  In any event, even assuming the Veteran is competent to diagnose himself with a left calf disability, the Board finds that the probative value of his opinion is far outweighed by the opinions of the VA examiners, each of whom clearly has greater medical training, education and experience in diagnosing conditions such as a calf disability.

There is no other competent evidence that suggests a diagnosis of left calf disability before or at the time of his application for service connection.  Nor is there any indication that such a diagnosis was warranted at any other time throughout the appeal.  Therefore, the Board finds that this case does not present a situation in which the threshold requirement for service connection is met based upon a disability that manifests prior to the filing of a claim for VA benefits and then resolves before the claim is adjudicated.  See Romanowsky v. Shinseki, 26 Vet. App. 289, 321 (2013) (considering the application of McClain v. Nicholson, 21 Vet. App. 319 (2007) to a situation in which a disability manifests prior to the filing of a claim for VA benefits and then resolves before the claim is adjudicated).

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.310.  Thus, where, as here, medical evidence does not establish that the Veteran has a diagnosis of a left calf disability, there can be no valid claim for service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (pain, alone, without evidence of underlying pathology, does not constitute a disability for VA purposes).  

Consequently, the claim for service connection for a left calf disability must be denied, because the first essential criteria for service connection, which is evidence of a current disability, has not been met.  


ORDER

Entitlement to service connection for a left calf disability is denied.



____________________________________________
Sonnet Bush
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


